Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, & 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada 8,517,791.
	Yamada shows a toy, which includes a bottom plate 11, top plate 26; bottom locking member 14 which includes hooks 14a; top locking member which includes hooks 21; resilient set 20 to bias the top plate away from the bottom plate; so that the top plate may be driven by a downward force so the top hooks engage the bottom hooks, and the bottom hooks may be driven by an upward force to disengage the top hooks.
With regard to claim 2, note the hooks have inclined surfaces for slidable contact. 

s 3-7, 9-11, & 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







/JOHN A RICCI/Primary Examiner, Art Unit 3711